Citation Nr: 0029497	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  96-05 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty in the United States Air Force 
from January 1966 to August 1969, with 2 months and 28 days 
of prior service in the United States Air Force Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's request to reopen his claim 
of entitlement to service connection for post-traumatic 
stress disorder on the basis that no new and material 
evidence had been submitted.  The veteran filed a timely 
appeal to that adverse determination.

In a supplemental statement of the case issued in June 1998, 
the RO determined that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder.  The 
RO provided the veteran with the applicable laws and 
regulations governing entitlement to service connection for 
post-traumatic stress disorder, but denied the veteran's 
claim on a de novo basis.  Hence, the issue before the Board 
is properly that of entitlement to service connection for 
post-traumatic stress disorder.

The Board remanded the case to the RO in September 1998 for 
additional development.  The requested development has since 
been completed, and the case has been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran was not involved in combat during service.

3.  The veteran's claimed in-service stressors have not been 
corroborated by service records or other credible evidence.

4.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he currently suffers from that 
disorder as a direct result of various stressors which he 
experienced during active service in Vietnam.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence which has been obtained includes the veteran's 
service medical records, service personnel records, and post-
service medical treatment records.  He has had a personal 
hearing.  The RO has attempted to verify the veteran's 
claimed stressors.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  Establishing service 
connection for post-traumatic stress disorder requires (1) a 
current medical diagnosis of post-traumatic stress disorder; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen v Brown, 
10 Vet. App. 128, 138 (1997).  

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (effective March 7, 1997).  If the diagnosis of a 
mental disorder does not conform with DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1999)

As to the requirement under 38 C.F.R. § 3.304(f) that there 
be medical evidence diagnosing post-traumatic stress 
disorder, the Board finds that the evidence which is of 
record is mixed with respect to whether or not the veteran 
has that disorder.  Much of the medical evidence which is of 
record contains diagnoses of disorders other than post-
traumatic stress disorder.  For example, a hospital summary 
from the Scioto Memorial Hospital dated in October 1985 shows 
that the diagnoses included schizoaffective disorder with 
ideas of delusion and auditory hallucinations.  Similarly, a 
hospital discharge summary from the Mercy Hospital dated in 
November 1987 shows that the diagnoses were (1) 
schizophrenia, paranoid type; and (2) marital problems.  The 
report of a psychiatric evaluation conducted in July 1992 by 
the Shawnee Mental Health Center shows that the diagnosis was 
persecutory paranoid delusional disorder.  A hospital summary 
from the River Valley Health System dated in May 1997 shows 
that a depressive disorder was diagnosed.  A VA outpatient 
medical treatment record dated in July 1999 shows that the 
veteran was considered to be unemployable due to paranoid 
schizophrenia.  It was noted that he had received a 
disability retirement from the post office for schizophrenia 
in 1992.  

On the other hand, there are several items of evidence 
reflecting a diagnosis of post-traumatic stress disorder.  
For example, a VA outpatient medical treatment record dated 
in July 1993 shows that the veteran was seeking service 
connection for post-traumatic stress disorder and wanted to 
be referred to a post-traumatic stress disorder program.  The 
diagnostic impression was probable PTSD.  A VA record dated 
in December 1995 shows that the veteran requested enrollment 
in the post-traumatic stress disorder program and said that a 
month earlier he had nightmares about his tour of duty in 
Vietnam when some guys got killed on a bus.  The assessment 
was PTSD.  A note from a VA psychiatrist dated in August 1996 
shows that the veteran was to be excused from jury duty 
because he had suffered from post-traumatic stress disorder 
since 1969.  

The report of a psychiatric examination conducted by a VA fee 
basis examiner in March 1998 shows that the veteran reported 
that while in service he saw bodies being burned.  Following 
examination, the diagnoses included psychotic disorder, NOS, 
rule out schizoaffective disorder versus recurrent major 
depressive disorder with psychotic features; post-traumatic 
stress disorder, chronic, intermittent; and positive history 
of anxiety attacks with mild agoraphobia, rule out panic 
disorder.   

The Board finds that the conflicting evidence regarding the 
appropriate diagnosis need not be resolved in light of the 
fact that the record does not establish that the veteran was 
exposed to a stressor in service.  The Board notes that if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.   See 
38 C.F.R. § 3.304(f) (1999).  Where the claimed stressor is 
not related to combat, "credible supporting evidence" is 
required and "the appellant's testimony, by itself, cannot 
as a matter of law, establish the occurrence of a noncombat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The requisite additional evidence may be obtained 
from sources other than the veteran's SMRs.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for post-traumatic stress disorder.  The Court 
pointed out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 
4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
Therefore, the Court took judicial notice of the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective ("would evoke 
... in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger post-traumatic stress 
disorder, to a subjective standard.  The criteria now require 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The question of whether a 
claimed stressor was severe enough to cause post-traumatic 
stress disorder in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
In Doran, a veteran's service records had been lost due to 
fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen.

In the present case, the veteran reported his claimed 
stressors on various occasions. In addition to the accounts 
contained in the medical records discussed above, he has 
enumerated these claimed stressors in statements received in 
November 1995, December 1995 (three statements), December 
1997, February 1998, April 1998 and October 1998.  The record 
also contains testimony given by the veteran during his 
hearing at the RO in September 1996.  During the hearing, he 
reported that in July or August 1969 he witnessed a jeep 
which was half or two thirds burned in the road outside the 
airbase, and that he was told by an onlooker that two men had 
died in it and their bodies were part of the ashes.  He said 
that this incident reminded him of a fire at his childhood 
home in which his sister was killed.  The veteran also said 
that seven GI's were shot to death on a bus at Tan Son Nhut 
Air Force Base, allegedly by friendly soldiers; however, he 
also said that he did not actually witness that incident. 

The Board notes that in a written statement dated in February 
1998, the veteran reported an incident before he entered 
active duty involving seeing a man with burns due to a hot 
water heater explosion.  In a written statement dated in 
April 1998, he stated that he had seen a crashed B52 in the 
Philippines while he was flying in another plane.  He also 
recounted that his plane was subjected to small arms fire 
when it landed at the airport in Saigon.  He said that on his 
third day in Vietnam seven GI's were killed or wounded on a 
bus about a mile from where he worked.  He also said that he 
once walked by a building where there were dead GI's in body 
bags.  He also recounted that when returning from a show put 
on by Ann Margaret and Bob Hope, his convoy ran over a woman.  
He also recounted that on another occasion he was on his way 
back to his base when he saw a jeep which had been melted and 
was still smoking and contained two dead GI's.  He also 
recounted that a small plane crashed on the flight line and 
an airman saved the people.  The veteran also enumerated an 
incident wherein he and his non-commissioned officer (NCO), a 
"Sergeant Parrish," were investigated by the Office of 
Special Investigations (OSI) in connection with the alleged 
theft of ration cards. He said that he was forced to take lie 
detector tests.

The veteran's service records do not demonstrate that he 
engaged in combat with the enemy.  The veteran's DD Form 214 
shows that his military occupational specialty was 
administrative specialist.  His record of service shows that 
he was assigned to Vietnam from September 1968 to August 
1969.  His organization was the 460 FMS, Tan Son Nhut AB, 
RVN.  His record of assignments shows that his principal duty 
during that period was Administrative Specialist.  This is 
not an occupational specialty which necessarily involves 
exposure to combat.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (in which the Court held that an appellant's 
military specialty of cannoneer did not demonstrate that his 
duties exposed him to a more than ordinary stressful 
environment). 

The DD 214 does not show that he received any commendations 
or awards for participation in combat with the enemy.  He 
received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal; however, these do not demonstrate 
involvement with combat, but only confirm that he was 
assigned to Vietnam.  The Board has noted that a letter dated 
in November 1999 shows that the veteran's unit, the 460th 
Field Maintenance Squadron, received additional awards 
including the Presidential Unit Citation, the Air Force 
Outstanding Unit Award with Valor, and the Republic of 
Vietnam Gallantry Cross with Palm.  Although these awards 
suggest that some members of the veteran's unit engaged in 
combat, they do not demonstrate that the veteran himself did 
so.  Moreover, the Board notes that the veteran's claimed 
stressors did not involve him engaging in combat.  

The Board also notes that the veteran's service medical 
records do not contain any indication that he was involved in 
combat.  Thus, the veteran's service personnel and medical 
records do not provide any support for his claim for post-
traumatic stress disorder as they do not demonstrate that he 
engaged in combat and do not provide any verification of his 
claimed stressor.  On the contrary, they tend to weigh 
against his claim as they show that while he was in Vietnam 
he was assigned to duties other than those involving combat.  

The Board notes that the RO made efforts to verify the 
stressors claimed by the veteran.  In November 1998, the RO 
wrote to the United States Armed Services Center for Research 
of Unit Records (Center) and requested verification of the 
veteran's claimed stressors.

In a letter dated in September 1999, the Center provided 
copies of unit records for the 460th Tactical Reconnaissance 
Wing, the higher headquarters of the 460th Field Maintenance 
Squadron, for the period from July to September 1969.  The 
Center noted that the records reflected several attacks in 
the Phu Cat Air Base area.  However, the veteran was 
stationed elsewhere at the Tan Son Nhut Air Base.  A 
chronology report entry dated July 4, 1969, shows that a base 
siren sounded after a report of incoming rockets, but no 
damage was reported.  An undated entry shows that a Marine 
was killed when he was struck while walking across an active 
runway.  The Board notes, however, that such an incident was 
not one of the veteran's claimed stressors.  A record dated 
July 30, 1969, shows that the Air Base closed for the arrival 
of President Nixon aboard Air Force One.  The Board notes 
that the presence of the President at that Air Base suggests 
that it was considered to be a secure location.  

These accounts are not consistent with the veteran's stressor 
accounts of causalities upon which the diagnoses of post-
traumatic stress disorder were based.  The mere presence in a 
combat zone does not per se show that a particular veteran 
was involved in combat with the enemy, i.e. "that the veteran 
personally participated in an event constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99 (October 18, 1999).  The 
Board does not view the generalized verification of an 
isolated rocket attack which did not result in casualties as 
sufficient verification that the veteran was exposed to or 
witnessed his claimed stressors.  

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
The Board also notes that there have been variations in the 
veteran's accounts of stressors which reduce the credibility 
of those accounts.  For example, in a written stressor 
statement of November 1995, he did not make any mention of 
the incidents in which two men were killed in a jeep fire or 
when men were killed on a bus.  During the hearing held in 
September 1996, he stated that he had not actually seen 
bodies in the burned jeep but had only been told by an 
onlooker that they were "part of the ashes".  Subsequently, 
during the March 1998 VA examination, the veteran told the 
examiner that he had actually seen burning bodies.  The Board 
finds that in light of these variations, the veteran's vague 
accounts of stressors, without corroboration, are not 
adequate to demonstrate that he experienced a stressor in 
service.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an inservice stressor.  In the absence of a verified 
stressor, the diagnosis of post-traumatic stress disorder is 
not sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  
The Board is not required to accept an unsubstantiated 
diagnosis that the alleged post-traumatic stress disorder had 
its origins in the veteran's Vietnam service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  Since the veteran's claimed stressors 
have not been verified, the diagnosis of post-traumatic 
stress disorder was based on a questionable history that is 
inadequate for rating purposes, and may not be relied upon by 
the Board.   See West, 7 Vet. App. at 78.  The reasonable 
doubt doctrine is not applicable in this case as the evidence 
is not evenly balanced.  See 38 C.F.R. § 3.102 (1999).  
Accordingly, the Board concludes that post-traumatic stress 
disorder was not incurred in or aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


